Citation Nr: 1517852	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-18 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel







INTRODUCTION

The Veteran served on active duty from April 1950 to April 1960.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's current low back disability is related to active duty.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service, nor may it be so presumed. 38 U.S.C.A. §§ 1110 , 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 , 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a September 2008 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, private medical records, VA examination reports and the transcript of the August 2014 hearing.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

VA conducted examinations in March 2009 and June 2011  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports are adequate, in that they reflect a review of the Veteran's claims file, consider all of the pertinent evidence of record and provide rationales for the opinions offered.  Thus, there is adequate medical evidence of record to make a determination in this claim, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Legal Analysis

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that his current back disability is related to a 1953 injury during active duty, when at nighttime he slid 100 feet down a frozen hill while carrying 75 pounds of barbed wire.  His service treatment records show that he was treated for a strained back due to lifting barb wire.  The Veteran's spine was normal on clinical examination in 1954, 1956 and 1960. 

The post-service medical records are negative for relevant findings or diagnoses for many years after the Veteran's separation from service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

VA and private treatment records dated during or shortly before the appeal period reflect treatment for the back, including lumbar spine arthritis.  None of these records link any current diagnosis to the Veteran's active duty, or any injury therein.  

The March 2009 VA examination report reviews the Veteran's service treatment records in great detail.  It provides a diagnosis of lumbar disc disease, degenerative joint disease and lumbar levorotatory scoliosis.  The examiner stated that these diagnoses were less likely than not (less than 50 percent) caused by the Veteran's active duty.  He explained that there was no documentation of a chronic back condition in service or within 12 months of leaving the service.  A service treatment record, dated January 31, 1953, notes that the Veteran sprained his back lifting barb wire.  However, there was no mention of any spine condition on physicals after 1953.  The Veteran stated that he saw someone for his back around 2005 or 2006, which was 45 years after leaving service.  

The June 2011 VA examination report also reviews the Veteran's service treatment records in great detail.  It provides that the etiology of the Veteran's lumbar disc disease was not (zero percent) caused by the Veteran's service, as disc disease was not noted on testing during service and there was no indication of disc disease during service.  The lumbar degenerative joint disease was less likely as not (less than a 50% probability) caused by the Veteran's service.  The examiner stated that she was not able to make a direct connection.  "The repeated normal spine physical exams and histories after the injury in 1953 do not indicate that [the Veteran] had any chronic spine condition; and the lack of any documentation of any chronic [post-service] spine condition did not support the later arthritis documented in 2009" being related to active duty.  

The Board finds that the March 2009 and June 2011 VA medical opinions constitute probative evidence against the Veteran's claim.  They are based on current examination results and detailed reviews of the medical record, including the Veteran's service treatment records and post-service treatment records.  The examiners explained their opinions with references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185 (1999); Prejean v. West, 13 Vet. App. 444 (2000).

The Board finds it significant that there is no medical evidence to the contrary of the March 2009 and June 2011 VA medical opinions.  In fact, the medical record is negative for any evidence linking the Veteran's current back disability to his active duty or any injury therein.  

The Board acknowledges the assertion by the Veteran in support of his claim.  He is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that any such assertions are credible. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

However, the Veteran's contentions do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's current back disability is related to his active duty or any injury therein) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011); Jandreau, 492 F.3d at 1377 n.4.  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for a low back disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a low back disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


